Title: From Alexander Hamilton to Victor Marie Du Pont de Nemours, 12 May 1804
From: Hamilton, Alexander
To: Du Pont de Nemours, Victor Marie



New York May 12. 1804
Dr. Sir

I now send you my bond with condition for the payment of One thousand & Twenty seven Dollars & seventy Eight Cents; which sum is thus composed—


 Ballance of principal and interest beyond my notes
Ds. 60.23


 Difference between simple & compound Interest
  967.55



Ds 1027.78


The statement delivered to you some time since will explain this result. The Bond bears interest only from the first of August next, because the calculation of interest has already been extended to that term.
The payment of principal is deferred to a remote period; but I trust it will be in my power to anticipate that period. The allowance of compound interest being as you know a matter intirely volu[n]tary and not usual, I have supposed that I might without impropriety consult my convenience as to the time of payment.
The multiplicity of my affairs will excuse my delay in completing this business.
With great regard   Your Obedient serv

A Hamilton



P. S. I sent you some days since a note requesting you to meet Mr. Bonaparte at my house on Sunday three oClock to dine. I hope to have the pleasure of seeing you.

V D P. Esq

